Citation Nr: 1518842	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-21 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for benign adrenal disease, status post adrenalectomy, to include as due to ionizing radiation.

3.  Entitlement to service connection for myofibroblastic sarcoma with radical resection of the left shoulder, clavicle, and neck, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1961 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The New York, New York, RO retains jurisdiction over the Veteran based on his residency.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran is not a radiation exposed Veteran for purposes of the presumptions of 38 C.F.R. § 3.309(d), as he did not participate in a designated radiation risk activity under 38 C.F.R. § 3.309(d)(3)(ii).

2.  The Veteran was exposed to .697 Rem of radiation during service aboard the nuclear-powered submarine U.S.S. Nautilus.

3.  Colon cancer was not first manifested during active duty service or for many years afterwards; the condition is not otherwise shown to be related to military service, to include exposure to ionizing radiation on active duty.

4.  Benign adrenal disease was not first manifested during active duty service or for many years afterwards; the condition is not otherwise shown to be related to military service, to include exposure to ionizing radiation on active duty.

5.  Myofibroblastic sarcoma was not first manifested during active duty service or for many years afterwards; the condition is not otherwise shown to be related to military service, to include exposure to ionizing radiation on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection of colon cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria for service connection of benign adrenal disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

3.  The criteria for service connection of myofibroblastic sarcoma are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2010 and January 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2010 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and some private treatment records have been obtained.  The Board recognizes that there remain outstanding private treatment records, particularly in relation to treatment for colon cancer and benign adrenal disease.  However, as was noted by the RO in a July 2012 memorandum, such evidence goes to the presence of a current disability and the treatment thereof.  VA has conceded the disability, and a highly probative medical opinion on nexus has been obtained.  There is no reasonable possibility that additional evidence on those undisputed facts could assist the Veteran in substantiating his claims, and so no duty extends to obtaining the additional records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A medical opinion was obtained by VA's Undersecretary for Health, which is adequate as it was based on a review of the history and was supported by a rationale.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran has alleged that all three of his claimed disabilities arise out of his exposure to ionizing radiation in service.  As the analyses for all three claimed conditions are substantially the same, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  While arguably the Veteran's cancers are among the listed conditions, as malignant tumors, and adrenal disease is an endocrinopathy, none are shown or alleged to have manifested in service or within one year of separation from service, and hence service connection as a chronic disease is not for application.

Additionally, some diseases, including colon cancer, may be presumed service-connected in certain Veterans who engaged in demarcated radiation risk activities in service.  38 C.F.R. § 3.309(d).  However, the Veteran's exposure, as a crewmember aboard the U.S.S. Nautilus, is not one of the listed activities, and hence he cannot benefit from the presumption of service connection.

He may still, of course, establish a direct relationship between service and his current disabilities.  Review of service treatment records does not reveal any diagnosis, sign, or symptom of colon cancer, adrenal disease, or myofibroblastic sarcoma.  None of these conditions arose in service, nor does the Veteran or any medical professional so allege.  

Instead, he alleges that the cancers and adrenal disease were caused after service by his history of radiation exposure in service.  Under 38 C.F.R. § 3.311, when a Veteran develops a disease known to be radiogenic based on the list contained at 38 C.F.R. § 3.311(b)(2), and there is evidence of radiation exposure in service, such claims must be specially developed.  The Veteran's colon cancer and his sarcoma are listed.  VA therefore properly developed for a dose estimate by obtaining the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) as part of his service treatment records.  This record shows a radiation dose of .697 Rem between 1963 and 1965, when he served aboard a nuclear submarine.  

The RO then submitted a request for a nexus opinion to VA's Under Secretary for Benefits, who requested an advisory opinion from the Under Secretary for Health.  VA determined that, based on scientific studies by the Health Physics Society in Radiation Risk in Perspective (August 2004), "risks of health effects are either too small to be observed or are nonexistent" when exposures fall below 5 to 10 Rem.  As the Veteran was exposed to only .697 Rem in service, the physician opined that it was unlikely his colon cancer, myofibroblastic sarcoma, and/or benign adrenal disease can be attributed to radiation exposure while in military service.

It is true that a VA examiner opined in June 2012 that it was at least as likely as not that the Veteran's left shoulder/clavicle/neck sarcoma was related to in-service radiation exposure, but this opinion was based on the mere fact of radiation exposure.  Such was not quantified, and the risk factor was not graded.  The examiner in effect presumed that exposure to a carcinogenic factor would cause cancer; this logic is clearly faulty, or every person who was exposed to sunlight would develop skin cancer.  The medical opinion is therefore outweighed by the opinion of the Under Secretary.

The Veteran has also expressed his sincerely held belief in a nexus between service and his claimed disabilities.  However, as a layperson, the etiology of the colon cancer, sarcoma, and adrenal disease are beyond his competence.  He is not merely describing an observed cause-and-effect relationship; he is applying reasoning and logic to reach a conclusion.  Such requires specialized medical knowledge and training.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

In sum, although the evidence of record shows current disabilities, and documents exposure to radiation in service, the weight of the evidence is against a finding of a nexus between the two.  The degree of radiation exposure, .697 Rem, falls far below the 5 to 10 Rem scientifically shown to be a threshold for increased risk of negative health effects.  The conditions did not arise in service, or for many years after, and are not shown to be connected to service in any way.  There is no doubt to be resolved.  Service connection is not warranted.  


ORDER

Service connection for colon cancer, to include as due to ionizing radiation, is denied.

Service connection for benign adrenal disease, status post adrenalectomy, to include as due to ionizing radiation, is denied.

Service connection for myofibroblastic sarcoma with radical resection of the left shoulder, clavicle, and neck, to include as due to ionizing radiation, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


